


EXHIBIT 10.110






CENTRAL VALLEY COMMUNITY BANK


EXECUTIVE DEFERRED
COMPENSATION PLAN








Effective October 21, 2015







{00361047/4}    

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS1
1.01.Bank    1
1.02.Beneficiary Designation Form    1
1.03.Board    1
1.04.Change In Control    1
1.05.Code    2
1.06.Code Section 409A    2
1.07.Committee    2
1.08.Compensation    2
1.09.Deferral Election Form    2
1.10.Deferral Year    2
1.11.Deferral Account    2
1.12.Deferred Benefit    2
1.13.Designated Beneficiary    2
1.14.Disability or Disabled    3
1.15.Distribution Election Form    3
1.16.Election Date    3
1.17.Eligible Executive    3
1.18.For Cause    3
1.19.Participant    4

{00361047/4}    (i)

--------------------------------------------------------------------------------




1.20.Plan    4
1.21.Termination of Employment or Terminates Employment    4
1.22.Unforeseeable Emergency    4
ARTICLE II DEFERRAL ELECTIONS5
2.01.Eligibility To Make Deferral Election    5
2.02.Deferral Elections    5
2.03.Rejection of Deferral Election    5
ARTICLE III CREDITING DEFERRALS AND INTEREST TO DEFERRAL ACCOUNTS6
3.01.Deferrals    6
3.02.Interest    6
3.03.Vesting and Forfeiture    6
ARTICLE IV DISTRIBUTIONS6
4.01.Distribution Elections    6
4.02.Commencement of Distributions    7
4.03.Medium of Payment    7
4.04.Changing Distribution Election    7
4.05.Unforeseeable Emergency Distributions    7
4.06.Cashouts    8
4.07.Distributions to Specified Employees    8
ARTICLE V RESTRICTIONS AND LIMITATIONS ON PAYMENT OF BENEFITS8

{00361047/4}    (ii)

--------------------------------------------------------------------------------




5.01.Excess Parachute Payments    8
5.02.Payment Restrictions    9
5.03.Regulatory Compliance    9
ARTICLE VI RESTRICTIONS ON TRANSFER OF BENEFITS10
6.01.No Control or Alienation    10
6.02.Assignment of Benefits in Connection with Separation or Divorce    10
ARTICLE VII AMENDMENT OR TERMINATION10
ARTICLE VIII ADMINISTRATION10
8.01.Committee    10
8.02.Indemnification    11
8.03.Eligibility Determinations    11
8.04.Information to Committee    11
8.05.Notices    11
8.06.Waiver    11
8.07.Claims    11
ARTICLE IX GENERAL12
9.01.Plan Creates No Separate Rights    12
9.02.Unfunded Status Of Plan    12
9.03.Plan Binding    13
9.04.Interpretation of Plan    13
9.05.Construction    13

{00361047/4}    (iii)

--------------------------------------------------------------------------------











{00361047/4}    (iv)

--------------------------------------------------------------------------------




CENTRAL VALLEY COMMUNITY BANK
EXECUTIVE DEFERRED COMPENSATION PLAN


The Central Valley Community Bank Executive Deferred Compensation Plan is hereby
adopted effective October 21, 2015.


The Plan is intended to constitute an unfunded arrangement maintained by the
Bank primarily for the purpose of providing a deferred compensation plan for a
select group of management or highly compensated employees, as described in
sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974 (“ERISA”).

{00361047/4}    1

--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS
The following definitions apply to this Plan and to the related Deferral
Election Forms, Distribution Election Forms and Beneficiary Designation Forms.
1.01.
Bank

Bank means Central Valley Community Bank.
1.02.
Beneficiary Designation Form

Beneficiary Designation Form means a form approved by the Committee that is used
by a Participant to name his or her primary and contingent Designated
Beneficiary to receive all unpaid Deferred Benefit payments if he or she dies.
1.03.
Board

Board means the Board of Directors of the Bank.
1.04.
Change In Control

A “Change In Control” shall be deemed to have occurred on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the Bank that, together with stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Bank. However, if any one person or more than one
person acting as a group, is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the Bank, the
acquisition of additional stock by the same person or persons will not be
considered to cause a Change In Control. Further, an increase in the percentage
of stock owned by any one person, or persons acting as a group, as a result of a
transaction in which the Bank acquires its stock in exchange for property will
not be considered to cause a Change In Control. Transfers of Bank stock on
account of death, gift, transfers between family members or transfers to a
qualified retirement plan maintained by the Bank shall not be considered in
determining whether there has been a Change In Control. For purposes of this
Section, the term “Bank” shall include any holding company, meaning any
corporation that is a majority shareholder of the Bank. A “Change In Control”
shall be interpreted in accordance with the definition of “Change in Ownership”
under Code Section 409A, and to the extent that an event or series of events
does not constitute a “Change in Ownership” under Code Section 409A, the event
or series of events will not constitute a “Change In Control” under this Plan.
1.05.
Code

Code means the Internal Revenue Code of 1986, as amended.
1.06.
Code Section 409A

Code Section 409A includes Code section 409A and regulations and guidance
promulgated thereunder, as amended from time to time.
1.07.
Committee

Committee means the Executive Compensation Committee appointed by the Board.
1.08.
Compensation

Compensation means an Eligible Executive’s cash remuneration for a Deferral
Year, including salary and any bonus or incentive payments.
1.09.
Deferral Election Form

Deferral Election Form means a form approved by the Committee that is used by a
Participant to defer Compensation pursuant to the Plan.
1.10.
Deferral Year

Deferral Year means a calendar year for which a Participant has an operative
Deferral Election Form.
1.11.
Deferral Account

Deferral Account means the unfunded deferred compensation account established to
record a Participant’s interest in the Plan.

{00361047/4}    2

--------------------------------------------------------------------------------




1.12.
Deferred Benefit

Deferred Benefit means the Participant’s Deferral Account balance as of a
specified date, including credited interest.
1.13.
Designated Beneficiary

Designated Beneficiary means a person or persons or other entity designated on a
Beneficiary Designation Form by a Participant to receive a Deferred Benefit
payment. If there is no valid designation by the Participant, or if the primary
and contingent Designated Beneficiaries fail to survive the Participant or
otherwise fail to take the Deferred Benefit, the Participant’s Designated
Beneficiary shall be determined in the following order: a Participant’s spouse
(the person legally married to the Participant when the Participant dies); the
Participant’s surviving children in equal shares; or the Participant’s estate.
1.14.
Disability or Disabled

Disability or Disabled shall mean that the Participant (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months; or (ii)
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve months, receiving income replacement benefits for
a period of not less than three months under an accident and health plan
covering Bank’s employees. The Committee may, in its discretion, rely on a
determination by the Social Security Administration or an insurance carrier (if
the definition of “disability” applied by the carrier is consistent with this
section) in determining whether a Participant is Disabled, and may require the
Participant to submit proof of such determination as a condition to becoming
eligible for benefits. The terms “Disabled” and “Disability” shall be
interpreted consistently with Code Section 409A.
1.15.
Distribution Election Form

Distribution Election Form means the form completed by a Participant to select
the duration of deferral and the frequency of payments for Deferred Benefits.
1.16.
Election Date

Election Date means December 15 of any given Deferral Year and shall be the date
before which an Eligible Executive must submit a valid Deferral Election Form to
the Committee (provided, however, that the Election Date for the 2015 Deferral
Year is ______________). For an individual who becomes an Eligible Executive
during a Deferral Year, the Election Date is the thirtieth day following the
date that he or she becomes an Eligible Executive. Despite the two preceding
sentences, the Committee may set an earlier date as the Election Date for any
Deferral Year with respect to all or part of an Eligible Executive’s
Compensation.
1.17.
Eligible Executive

Eligible Executive means an employee of the Bank who is a member of a select
group of management or highly compensated employees (as such terms are defined
in ERISA section 201(2)), and who is designated by the Committee as eligible to
elect a Deferred Benefit. Once an individual is so designated by the Committee,
such employee shall continue to be an Eligible Executive until the date he or
she is no longer a member of management or a highly compensated employee or the
date the Committee declares he or she is no longer eligible to elect a Deferred
Benefit.
1.18.
For Cause

For Cause means any of the following actions by the Participant that may result
in an adverse effect on the Bank: (1) gross negligence or gross neglect; (2) the
commission of a felony or gross misdemeanor involving fraud, or dishonesty; (3)
the willful violation of any law, rule, or regulation (other than a traffic
violation or similar offense); (4) an intentional failure to perform stated
duties; or (5) a breach of fiduciary duty involving personal profit. If a
dispute arises as to whether Termination of Employment was For Cause, such
dispute shall be resolved by arbitration as set forth in this Plan. In addition,
if a Participant breaches any post-termination obligation set forth in any
agreement between the Participant and the Bank, including but not limited any
covenant against competition, any covenant against solicitation of employees of
the Bank or any prohibited disclosure of confidential information, the
Participant’s Termination of Employment shall be deemed to be “For Cause”
immediately upon the occurrence of the breach, as determined by the Committee in
its sole and absolute discretion.
1.19.
Participant

Participant means an employee of the Bank for whom a Deferral Account is
maintained pursuant to the Plan and/or an Eligible Executive who has made an
effective deferral election for a Deferral Year.
1.20.
Plan

Plan means this Central Valley Community Bank Executive Deferred Compensation
Plan.
1.21.    Termination of Employment or Terminates Employment
Termination of Employment means that a Participant’s employment with the Bank is
terminated and the Participant actually separates from service with the Bank and
does not continue in his or her prior capacity. Notwithstanding the foregoing, a
Participant’s employment shall be deemed to have terminated, and the Participant
shall have suffered a Termination of Employment, when the Participant and Bank
reasonably anticipate that the Participant will have a permanent reduction in
the level of bona fide services provided to the Bank to a level of service that
is less than fifty percent (50%) of the average level of bona fide services
provided by the Participant to the Bank in the immediately preceding thirty-six
(36) month period. Termination of Employment does not include a Participant’s
military leave, sick leave or other bona fide leave of absence (such as
temporary employment with the government) if the period of leave does not exceed
six months, or if longer, so long as the individual’s right to reemployment with
the Bank is provided either in contract or statute. Notwithstanding anything to
the contrary, the terms “termination,” “termination of employment,” “terminates
employment” and “employment termination” shall be interpreted consistently with
Code Section 409A.
1.22.
Unforeseeable Emergency

Unforeseeable Emergency means a severe financial hardship of the Participant
resulting from an illness or accident of the Participant, or his or her spouse,
dependent, or beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, not as a result of a natural disaster); or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant (such as the imminent
foreclosure of or eviction from a primary residence, the need to pay for medical
expenses, and the need to pay for the funeral expenses of a spouse or a
dependent); provided however that any such event qualifies as an “unforeseeable
emergency” within the meaning of Code Section 409A.
ARTICLE II    
DEFERRAL ELECTIONS
2.01.
Eligibility To Make Deferral Election

An individual may elect a Deferred Benefit for any Deferral Year if he or she is
an Eligible Executive at the beginning of that Deferral Year or becomes an
Eligible Executive during that Deferral Year. Each Eligible Executive will be
provided a Deferral Election Form by the Committee at least 45 days before the
first day of a Deferral Year and each individual who becomes an Eligible
Executive during a year will be provided a Deferral Election Form by the
Committee within fifteen days after becoming an Eligible Executive.
2.02.
Deferral Elections

(a)
An Eligible Executive may elect to defer up to fifty percent (50%) of his or her
Compensation for each Deferral Year.

(b)
A Deferral Election Form is effective when it is completed, signed by the
electing Eligible Executive and received by the Committee. The Eligible
Executive becomes a Participant when a valid Deferral Election Form is received
by the Committee, and will continue to be a Participant as long as a Deferral
Account is maintained (or is required to be maintained under the terms of the
Plan) for him or her.

(c)
Deferral Elections shall remain in effect for each succeeding Deferral Year,
unless modified or canceled by a Participant on or before the next Election
Date.

(d)
A Participant may not revoke a Deferral Election Form for a Deferral Year after
the applicable Election Date. Any writing signed by a Participant expressing the
intention to revoke his or her Deferral Election Form, in whole or in part, and
delivered to the Committee before the close of business on the applicable
Election Date is a revocation.

(e)
Notwithstanding the foregoing, in the event a Participant receives a
distribution from the Plan due to an Unforeseeable Emergency, his or her
deferral election will be cancelled with respect to any deferrals that would
occur for the remainder of the Deferral Year after the Unforeseeable Emergency
distribution.

2.03.
Rejection of Deferral Election

Prior to an Election Date, the Committee may, in its sole and absolute
discretion, reject any Deferral Election Form. The Committee must inform an
affected Participant of a rejection promptly, and all rejections must be made on
a uniform basis with respect to similarly situated Participants.
ARTICLE III    
CREDITING DEFERRALS AND INTEREST TO DEFERRAL ACCOUNTS
3.01.
Deferrals

Deferrals shall be credited to the Participant’s Deferral Account as of the last
day of the payroll period in which the deferred Compensation would have
otherwise been paid to the Participant.
3.02.
Interest

Interest shall be credited on the balance in each Participant’s Deferral Account
at the end of each Deferral Year and immediately prior to the commencement of
benefit payments. The interest rate for each year shall be determined by the
Board in its sole and absolute discretion. In the event of a Change In Control,
the interest rate for any period following the Change In Control shall not be
less than seventy-five percent (75%) of the average of the rates selected by the
Board for the three (3) years prior to the Change In Control.
3.03.
Vesting and Forfeiture

Notwithstanding any Plan provision to the contrary, all Interest credited to a
Participant’s Deferral Account shall be forfeited upon Termination of Employment
For Cause. Subject to the restrictions and limitations stated in Article V, a
Participant’s deferred Compensation is always one hundred percent (100%) vested.
ARTICLE IV    
DISTRIBUTIONS
4.01.
Distribution Elections

On or before his or her initial Election Date, a Participant may complete a
Distribution Election Form.
(a)
A Participant may elect to have benefits payable on death, Disability or
Termination of Employment paid in a lump sum or in annual installments over five
or ten years. In the absence of an election, benefits payable to a Participant
or Designated Beneficiary shall be made in a lump sum.

(b)
A Participant may also elect to have his or her account balance paid out in the
event of a Change In Control, in a lump sum or in annual installments over five
or ten years. In the absence of an election to distribute benefits following a
Change in Control, Deferred Benefits will be paid upon the Participant’s
Termination of Employment, death or Disability.

(c)
A Participant’s distribution election shall apply to all future deferrals and
Deferred Benefits. Distribution elections shall become irrevocable after the
initial Election Date and may only be changed as permitted in Section 4.04
below. If no Distribution Election Form is completed and returned on or before
the initial Election Date, the Participant’s Deferred Benefits shall be paid in
a lump sum on death, Disability or Termination of Employment (subject to changes
in the form and timing of payment permitted under Section 4.04 below).

4.02.
Commencement of Distributions

Payments to a Participant (or his or her Designated Beneficiary) shall begin as
soon as practicable after the date of the Participant’s Termination of
Employment, Disability, or death, or a Change In Control (as applicable), but no
later than ninety (90) days following one of these payment events.
4.03.
Medium of Payment

All distributions from the Plan shall be paid in cash.
4.04.
Changing Distribution Election

A Participant may change the time or form of payment elected on the Distribution
Election Form by filing a new Distribution Election Form, subject to the
following rules:
(a)
The modified election shall not be effective until 12 months after the date
made;

(b)
For payments beginning as a result of the Participant’s Termination of
Employment, payments beginning at a fixed time or on a fixed schedule, or
payments due as a result of a Change in Control, the first payment due under the
modified election must be deferred for a period of at least five years from the
date such payment would have been made in the absence of the modified election;
and

(c)
With respect to payments beginning at a fixed time or on a fixed schedule, a
Participant must modify his or her distribution election at least 12 months
prior to the first scheduled payment due under the Plan.

4.05.
Unforeseeable Emergency Distributions

In its sole discretion and at the request of a Participant before or after the
Participant’s Termination of Employment, the Committee may pay all or part of a
Participant’s Deferred Benefits under this Plan on account of an Unforeseeable
Emergency. Distributions on account of an Unforeseeable Emergency will be
limited to the amount reasonably necessary to satisfy the emergency need (which
may include amounts necessary to pay any federal, state, or local income taxes
or penalties reasonably anticipated to result from the distribution), as
determined by the Committee. In making this determination, the Committee will
take into account any additional compensation that is available to the
Participant. Distributions on account of an Unforeseeable Emergency will not be
allowed to the extent that such Unforeseeable Emergency may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets (to the extent liquidation of such assets would not cause
severe financial hardship), or by cessation of deferrals under this Plan.
Distributions due to an Unforeseeable Emergency shall be made in accordance with
Code Section 409A.
4.06.
Cashouts

The Committee may, in its discretion, require an immediate lump sum payment of
amounts deferred under this Plan that do not exceed the applicable dollar amount
under Code section 402(g)(1)(B) then in effect, provided that the payment
results in the termination and liquidation of the entirety of the Participant’s
interest under the Plan, including all agreements, methods, programs, or other
arrangements with respect to which deferrals of compensation are treated as
having been deferred.
4.07.
Distributions to Specified Employees

(a)
Six-Month Delay

Notwithstanding any Plan provisions to the contrary, if a Participant is a
Specified Employee as of the date of Termination of Employment, payments under
the Plan upon Termination of Employment may not be made before the date that is
six months after Termination of Employment (or, if earlier than the end of the
six-month period, the date of death of the Participant). Payments to which the
Participant would otherwise be entitled during the first six months following
Termination of Employment, but for this Six-Month Delay provision, shall be
accumulated and paid on the first day of the seventh month following Termination
of Employment.
(b)
Specified Employee

A Participant shall be deemed to be a “Specified Employee” if, as of the date of
Participant’s Termination of Employment, he or she is an officer (within the
meaning of Code Section 416(i)(1) and the regulations thereunder) of the Bank
(including all entities that would be considered a single employer under Code
section 414(b) or (c)), a director, or any other Participant whom the Bank
determines is a specified employee within the meaning and according to the
provisions of Code Section 409A(a)(2)(B)(i) and the regulations thereunder.
ARTICLE V    
RESTRICTIONS AND LIMITATIONS ON PAYMENT OF BENEFITS
5.01.
Excess Parachute Payments

Notwithstanding any Plan provision to the contrary, if all or a portion of any
benefit payment under this Plan, alone or together with any other compensation
or benefit, will be a non-deductible expense to the Bank or subject to excise
tax by reason of Code sections 280G or 4999, the Bank shall reduce the
compensation or benefits payable, including benefits payable under this Plan, as
necessary to avoid the application of Section 280G. The Bank shall have the
power to reduce benefits payable under the Plan to zero, if necessary.
5.02.
Payment Restrictions

Notwithstanding any provisions of the Plan to the contrary, if any “payment
restrictions” (as hereinafter defined) restrict payment or require the recapture
or “clawback” of any benefits received by a Participant, the Bank shall not be
obligated to pay and/or the Participant shall be required to repay such amounts
to the Bank no later than thirty (30) days following Participant’s receipt of a
written notice from the Bank indicating that benefits are subject to
restrictions, recapture or clawback pursuant to the payment restrictions.
“Payment Restrictions” means any applicable state or federal statute, law,
regulation, or regulatory interpretation or other guidance, or contractual
arrangement with or required by a governmental authority that would restrict the
Bank from paying benefits or require the Bank to seek or demand repayment or
return of any benefits received by a Participant for any reason, including,
without limitation, FIL-66-02010 and any related or successor regulatory
guidance, any regulatory or enforcement interpretations or guidance provided by
the Securities Exchange Commission or other regulatory body under Section 954 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, or the
Bank or its successors later obtaining information indicating that the
Participant has committed, is substantially responsible for, or has committed,
the respective acts or omissions, conditions, or offenses outlined under 12
C.F.R. 359.4(a)(4).
Any Deferred Benefit under the Plan shall be subject to mandatory repayment by
the Participant to the extent the Participant is, or in the future becomes,
subject to (a) any Bank “clawback” or recoupment policy that is adopted to
comply with the requirements of any applicable law, rule, regulation, or
otherwise, or (b) any law, rule, or regulation which imposes mandatory
recoupment, under circumstances set forth in such law, rule, or regulation.
To the extent that one or more exemptions are reasonably available to avoid
Payment Restrictions and permit the payment of Deferred Benefits to a
Participant, the Bank shall request exemption and permission to pay the Deferred
Benefits in good faith, and shall make all reasonable efforts to obtain an
exemption and/or permission to pay the Deferred Benefits in accordance with the
Plan.
5.03.
Regulatory Compliance

The parties specifically acknowledge that while the restrictions contained in
Section 131 of the Federal Deposit Insurance Corporation Improvement Act of
1991, relating to the payment of compensation for senior executive officers of
institutions which are deemed “undercapitalized”, do not currently apply to the
Bank such provisions may affect the crediting or payment of Deferred Benefits if
the Bank should be deemed undercapitalized by any state or federal regulatory
authority (including, without limitation, the Federal Deposit Insurance Company
and the Federal Reserve Board) in the future. Without limiting the generality of
the foregoing, under no circumstances will the Bank be required to pay Deferred
Benefits or take any other actions if such actions would result in any violation
of applicable law, rule, regulation or regulatory directive.
ARTICLE VI    
RESTRICTIONS ON TRANSFER OF BENEFITS
6.01.
No Control or Alienation

Except as provided in this Article, a Participant has no control over Deferred
Benefits except according to his or her Deferral Election Form, his or her
Distribution Election Form, and his or her Beneficiary Designation Form. No
right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, transfer, pledge, encumbrance or charge, and any attempt to do
so shall be void. No right or benefit hereunder shall in any manner be liable
for or subject to the debts, contracts, liabilities, or torts of the person
entitled to such benefit.
6.02.
Assignment of Benefits in Connection with Separation or Divorce

All or a portion of the Participant’s Deferral Account may be assigned and
transferred to a spouse, former spouse or other dependent under the terms of a
domestic relations order that meets the requirements set forth in Internal
Revenue Code section 414(p)(1)(B). The Committee shall determine, in its sole
and absolute discretion, whether an assignment and transfer shall be made
pursuant to the terms of a domestic relations order. Upon assignment and
transfer of all or any portion of a Participant’s Deferral Account, the amount
assigned and transferred shall be distributed to the spouse, former spouse or
other dependent, in one lump sum payment, as soon as administratively feasible.
Any assignment, transfer or payment to a spouse, former spouse or other
dependent made pursuant to the terms of a domestic relations order shall be
charged against and reduce the Participant’s Plan Deferral Account balance. The
Committee, the Board, the Bank, the Plan, or any other party shall not be liable
in any manner to any person for complying with the terms of a domestic relations
order.
ARTICLE VII    
AMENDMENT OR TERMINATION
Except as otherwise provided in this Article and only to the extent permitted by
Code Section 409A, this Plan may be modified, amended, suspended, or terminated
at any time by the Board. The Board may not modify, amend, suspend, or terminate
benefits under this Plan without the consent of the affected Participant(s) if
that action would result either in a distribution of all Deferred Benefits in
any manner other than as provided in this Plan or that would result in immediate
taxation of Deferred Benefits to Participants.
ARTICLE VIII    
ADMINISTRATION
8.01.
Committee

The Plan shall be administered by the Committee. The Committee shall have the
power to interpret and construe the Plan and to make all necessary
determinations concerning the operation of the Plan and the payment of benefits
hereunder. The Committee’s interpretation and construction of any Plan provision
shall be final and binding on all Participants and other parties. Subject to the
provisions of the Plan, the Committee may adopt such rules and regulations as
may be necessary to carry out the purposes hereof.
8.02.
Indemnification

The Bank shall indemnify and save harmless each member of the Committee and the
Board against any and all expenses and liabilities arising out of membership on
the Committee and the Board and relating to administration of the Plan,
excepting only expenses and liabilities arising out of a member’s own willful
misconduct. Expenses against which a member of the Committee or the Board shall
be indemnified hereunder shall include without limitation, the amount of any
settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted, or a proceeding brought or
settlement thereof. The foregoing right of indemnification shall be in addition
to any other rights to which any such member may be entitled.
8.03.
Eligibility Determinations

In addition to the express powers set forth in this Plan, the Committee shall
have the power to select which employees of the Bank will be eligible to elect a
Deferred Benefit under the Plan, to compute and certify the amount and kind of
benefits from time to time payable to Participants and their Designated
Beneficiaries under the Plan, to authorize all disbursements for such purposes,
and to determine whether a Participant is entitled to a benefit under the Plan.
8.04.
Information to Committee

To enable the Committee to perform its functions, the Bank shall supply full and
timely information to the Committee on all matters relating to the compensation
of all Participants, their retirement, death or other cause for termination, and
such other pertinent facts as the Committee may require.
8.05.
Notices

Notices and elections under this Plan must be in writing. A notice or election
is deemed delivered if it is delivered personally or if it is mailed by
registered or certified mail to the person or business at his or her or its last
known address.
8.06.
Waiver

The waiver of a breach of any provision in this Plan does not operate as and may
not be construed as a waiver of any later breach.
8.07.    Claims
In the event a dispute arises with respect to Plan, the Executive or his
beneficiaries may make a written claim to the Committee within sixty (60) days
from the date payments are refused. The Committee shall review the written claim
and, if the claim is denied in whole or in part, shall respond in writing within
sixty (60) days of receipt of such claim, stating specific reasons for the
denial, and providing references to the Plan provisions upon which the denial is
based and any additional material or information necessary to perfect the claim.
Such written notice shall further indicate the additional steps to be taken by
claimant(s) if a further review of the claim is desired. A claim shall be deemed
denied if the Committee fails to take any action within the prescribed sixty
(60) day period.
If claimants desire a second review they shall notify the Committee in writing
within sixty (60) days of the initial claim denial. Claimants may review the
Plan or any documents relating to the claim and shall submit any written issues
and comments that may be appropriate. The Board, in its sole discretion, shall
review the claim and provide a written decision within sixty (60) days of
receipt of such claim. This decision shall likewise state the specific reasons
for the decision and shall include references to specific Plan provisions upon
which the decision is based.
If claimants continue to dispute a benefit denial, then claimants may submit the
dispute to an arbitrator for final arbitration. The arbitrator shall be selected
by mutual agreement of the Bank and the claimants. The arbitrator shall operate
under any generally recognized set of arbitration rules. The parties, their
heirs, personal representatives, successors and assigns shall be bound by the
decision of such arbitrator with respect to any controversy properly submitted
to it for determination.
Where a dispute arises as to benefits forfeited as a result of the Bank’s
discharge of the Executive For Cause, such dispute shall likewise be submitted
to arbitration as described above and the Parties agree to be bound by the
arbitrator’s decision.
ARTICLE IX    
GENERAL
9.01.
Plan Creates No Separate Rights

The Plan does not in any way limit the right of the Bank at any time and for any
reason to terminate the employment of a Participant in its employ. In no event
shall the Plan, by its terms or by implication, constitute an employment
contract of any nature whatsoever between the Bank and a Participant.
9.02.
Unfunded Status Of Plan

(c)
All Plan Participants and Designated Beneficiaries are general unsecured
creditors of the Bank with respect to the benefits due hereunder and the Plan
constitutes a mere promise by the Bank to make benefit payments in the future.
It is the intention of the Bank that the Plan be considered unfunded for tax
purposes and for purposes of ERISA Title I.

(d)
The Bank may purchase life insurance in amounts sufficient to secure the
benefits provided under this Plan.

(e)
The Bank may establish a grantor trust which may be used to hold assets of the
Bank which are maintained as reserves against the Bank’s unfunded, unsecured
obligations hereunder. Such reserves shall at all times be subject to the claims
of the Bank’s creditors and the creditors of any affiliate of the Bank that is
also an Bank of a Participant. To the extent such trust or other vehicle is
established the Bank’s obligations hereunder shall be reduced to the extent such
assets are utilized to meet its obligations hereunder. Any such trust and the
assets held thereunder are intended to conform in substance to the terms of the
model trust described in Revenue Procedure 92-64, 1992-33 IRB 11 (8-17-92).

9.03.
Plan Binding

The Plan shall be binding upon the Bank, and its successors and assigns and upon
a Participant, his or her Designated Beneficiary(ies), or any of their assigns,
heirs, executors and administrators.
9.04.
Interpretation of Plan

To the extent not preempted by federal law, the Plan shall be governed and
construed under the laws of the state of California (other than its choice of
law rules) as in effect from time to time. Notwithstanding any provision to the
contrary, this Plan shall be interpreted and construed to comply with Code
Section 409A and the applicable provisions of ERISA.
9.05.
Construction

Headings and captions are only for convenience; they do not have substantive
meaning. If a provision of this Plan is not valid or not enforceable, that fact
in no way affects the validity or enforceability of any other provision. Use of
one gender includes both, and the singular and plural include each other.
Dated this 21st day of     October 2015.
Bank:


CENTRAL VALLEY COMMUNITY BANK




By:     /s/Daniel J. Doyle         
Name:     Daniel J. Doyle        
Title:     Chairman         

{00361047/4}    3